Exhibit 10.1

 

LOGO [g786519g38g98.jpg]

June 17, 2014

Kevin Mayer

Dear Kevin:

Welcome to BJ’s Restaurants, Inc. (“Company”). We are delighted to extend you
the offer to join BJ’s Restaurants, Inc. as Executive Vice President and Chief
Marketing Officer (EVP Level). Your offer is contingent upon the results of a
background investigation and your acceptance of these terms.

We would like you to begin on July 9, 2014 (“Effective Date”) at 9:00 AM at the
Company Restaurant Support Center located at 7755 Center Avenue, Suite 300,
Huntington Beach, CA 92647.

I’d like to recap your offer and outline our plans for you:

1. Duties. The Company will employ you as Executive Vice President and Chief
Marketing Officer. In this capacity, you will perform such duties as the
Company, in the exercise of its sole discretion, deems appropriate for that
position. Additionally, in this capacity, you also understand that you will be a
“named executive officer” of the Company as defined by the regulations of the
Securities and Exchange Commission and all other applicable laws and
regulations. You will report to the Company’s Chief Executive Officer (CEO).

2. Employment Location. The principal location of your employment will be at the
Company’s Restaurant Support Center in Huntington Beach, California. You also
understand that it may be necessary for you to travel to the Company’s
restaurant locations and to the offices of the Company’s vendor partners in
order to perform certain aspects of your position.

3. Salary. You will receive a bi-weekly salary of $12,692.31 which annualizes to
a yearly salary of $330,000.00, payable in accordance with the Company’s payroll
policies, as such policies may change from time to time (the “Salary”). Your
salary package is subject to modification during your employment in accordance
with the Company’s practices, policies and procedures.

4. Monthly Auto Allowance. You will also receive a monthly non-accountable
automobile allowance of $1,000.00, less applicable withholdings. The allowance
is intended to cover all costs of using your personal automobile for Company
business purposes, including gasoline, mileage, insurance and so forth.

5. Reimbursement of Company Business Expenses. You will be reimbursed for
expenses you incur that are directly related to the Company’s operations and
business, pursuant to the provisions of the Company’s business expense
reimbursement policy. A Company-provided business credit card, a cell phone and
laptop will be issued to you for Company business purposes. This is inclusive of
standard company budgets for research and development as well as an unlimited
Team Member Courtesy Card for purchase of food and non-alcoholic beverages at
any BJ’s Restaurants location.

6. Annual Cash Incentive Opportunity. Your cash incentive opportunity under the
Company’s Performance Incentive Plan (“PIP”) will be a maximum of 60% of your
Salary, with such cash bonus opportunity to be calculated on the basis of the
Company’s entire fiscal performance and your achievement of certain key
initiatives and personal objectives. Your first year cash incentive (PIP) is
guaranteed at a minimum of $100,000 that will be paid in advance to you upon
your start of employment. You will be required to repay the company the
guaranteed portion of your bonus paid in advance ($100,000) if you resign from
your employment with the Company for any reason or voluntarily terminate your
employment within the first year. Your 2015 cash incentive (PIP) is guaranteed
at a minimum of $100,000 that will be paid in advance on June 1, 2015. You must
be employed and in good standing on June 1, 2015 to receive the 2015 cash
incentive guarantee of $100,000. In the event of termination or resignation
prior to receipt of any cash incentive, if any, you will not be entitled to, or
be considered eligible to, receive any prorated cash bonus under the Company’s
Performance Incentive Plan. Any cash bonus which you may receive under the PIP
will be prorated to the Effective Date during the first year of your employment
with the Company. Your cash bonus opportunity under the PIP will be driven by
the degree of the Company’s achievement of its consolidated pre-tax income goal
for 2014 (50%) and the degree of your timely achievement, as determined by the
Chief Executive Officer (“CEO”) in his judgment (and as subsequently approved by
the Compensation Committee of the Board of Directors), of certain key
initiatives and personal objectives agreed upon by you and the CEO (50%). Your
achievement of any cash bonus is conditional upon achievement of all of the
terms of the PIP. These percentage components and your eligibility for any such
bonus in 2014 and in subsequent fiscal years are subject to change, in the sole
discretion of the Company’s Board of Directors, provided that you are still
employed by the Company in the capacity you are currently being employed or in
any other capacity. Your annual cash bonus opportunity is at the sole discretion
of the Company’s Board of Directors and is not earned until it is received. In
the event of termination or resignation prior to receipt of any cash incentive,
if any, you will not be entitled to, or be considered eligible to, receive any
prorated cash bonus under the Company’s Performance Incentive Plan.

8. Relocation Expenses. Your relocation expenses will be covered by the Company
in accordance with the BJ’s Relocation Policy and Guidelines which includes a
full pack, van line move, unpack, shipping of automobiles, house hunting trips
and temporary lodging. In addition, you will

 

LOGO [g786519snap3_0004.jpg]



--------------------------------------------------------------------------------

LOGO [g786519g38g98.jpg]

 

be provided with a lump sum payment of $25,000 less applicable taxes to cover
additional relocation expenses. You will be required to repay the company for
relocation expenses set forth herein if you resign from your employment with the
Company for any reason or voluntarily terminate your employment within the first
year. You are expected to relocate to Southern California no later than July 31,
2014.

9. Termination With or Without Cause. Your employment is at will and may be
terminated by you or the Company, at any time, with or without notice, and with
or without cause.

If the Company terminates your employment without cause, on or after the
Effective Date, you will be eligible to receive a severance payment of six
(6) months of your annual Salary then in effect and, if you are not covered by
any other comprehensive group medical insurance plan, the Company will also pay
you an amount equivalent to the employer portion of your COBRA payments for a
period of six (6) months. Any severance amounts paid will be based upon your
then current annual base Salary at the time employment ends and will be paid in
a lump sum, less applicable withholdings. The aforementioned severance payment
is conditioned upon your agreement to release all claims, if any, you may have
against the Company and/or any of its employees, officers, agents and
representatives, insofar as permissible under the law. For the purpose of the
severance payment provision in this Agreement only, “Cause” shall include, but
is not limited to:

 

  (i) failure by you to perform your duties expected by the Company, other than
such failure resulting from your incapacity due to physical or mental illness,
after there has been delivered to you a written demand for performance from the
Company which demand identifies the basis for the Company’s belief that you have
not performed your duties;

 

  (ii) dishonesty, incompetence or gross negligence in the discharge of your
duties.

 

  (iii) theft, embezzlement, fraud, act or acts of dishonesty undertaken by you
with the intent of resulting or actually resulting in personal gain or
enrichment of you or others at the expense of the Company and/or your conviction
of a felony;

 

  (iv) breach of confidentiality or unauthorized disclosure or use of inside
information, recipes, processes, customer, vendor or employee lists, trade
secrets or other proprietary information;

 

  (v) the violation of any law, rule, or regulation of any governmental
authority or breach of the Company’s policies and procedures including, without
limitation, the Company’s Code of Integrity, Ethics and Conduct and/or any of
its anti-harassment and anti-discrimination policies;

 

  (vi) a material breach of the terms and conditions of this Agreement;

 

  (vii) conduct that is injurious to the reputation, business or assets of the
Company.

You will not be eligible for the severance payments or benefits set forth herein
if you resign from your employment with the Company for any reason or
voluntarily terminate your employment

10. Initial Equity Award. Subject to applicable securities laws, a
recommendation will be made to the Compensation Committee of the Company’s Board
of Directors to grant you an equity award pursuant to the Company’s 2005 Equity
Incentive Plan that will be valued for financial accounting purposes at
$300,000. New hire grants will typically be approved and effective upon the date
of the next regularly scheduled Compensation Committee following the Effective
Date. If the Board approval date falls within one of the Company’s insider
trading “blackout” periods, then the award grant date will be the first trading
day after such “blackout” period is lifted. This award is in the form of an
allocation of 50% of the value of the award to NQ options and the remaining 50%
to restricted stock units (RSUs). The number of NQ option shares under the award
will be determined using the “fair value” of a NQ option calculated using the
Black-Scholes option pricing model on the grant date of the award. For example,
if the “fair value” of a NQ option for the Company’s common stock is $10.00 on
the grant date, and you choose all NQ options for your award, then you would be
awarded options to purchase 15,000 shares of the Company’s common stock
($150,000 / $10.00). The actual “fair value” calculation on the grant date of
your award may be higher or lower than this example. The number of RSU shares,
if any, will be determined using the closing price of the Company’s common stock
on the Nasdaq Global Market on the grant date of the award. Vesting for this
award, regardless of whether it is NQ options or RSUs, will be 20% annually,
beginning with the first anniversary of their grant date, over a total of five
(5) years. You may also be eligible for additional grants of equity awards from
time to time at the discretion of the Compensation Committee of the Board.

11. Other Benefits. You shall be entitled to participate in any benefit plan
that the Company may offer to its employees from time to time, according to the
eligibility requirements and terms of such plan, including, but not limited to,
the Company’s group medical, dental and vision insurance program, which will
become effective the first of the month following 30 days from your Effective
Date. Nothing contained in this Agreement shall affect the right of Company to
terminate or modify any such plan or agreement, or other benefit, in whole or in
part, at any time and from time to time.

12. Paid Absences. The Company does not have a formal paid vacation or illness
policy for its officers. Accordingly, officers are expected to use their
reasonable judgment and professional discretion when requesting paid time off
for any reason, in light of their current work schedules and the Company’s
business and operational requirements. Paid absences must be reasonably
requested in advance and approved by the CEO.

13. Trade Secrets/Confidentiality. You hereby acknowledge that, as a result of
your position with the Company, the Company will give you access to the
Company’s proprietary and confidential information and trade secrets. Therefore,
as a condition of your employment and the

 

LOGO [g786519snap3_0004.jpg]



--------------------------------------------------------------------------------

LOGO [g786519g38g98.jpg]

 

Company’s disclosing such proprietary and confidential information to you, you
agree to sign and be bound by a separate Trade Secrets/Confidentiality
Agreement. You also hereby acknowledge that you will not disclose to the Company
any confidential, proprietary and/or trade secret information you obtained while
working for any prior employer.

14. Arbitration. As a condition of your employment, you agree to sign and be
bound by a separate Arbitration Agreement. Any disputes or controversy arising
under or in connection with this Agreement, including but not limited to whether
any Cause to dismiss you exists under the provisions of paragraph 9 of this
Agreement, shall be resolved by arbitration conducted in Orange County,
California in accordance with the rules of the American Arbitration Association
and by a single arbitrator reasonably acceptable to both you and the Company.

15. Compliance with Company Policies and Procedures. You will be required to
comply with the Company’s policies and procedures, as they may be constituted
from time to time. Notwithstanding such policies and procedures, the terms set
forth in this Agreement or any other written fully executed agreement between
you and the Company shall prevail over conflicting Company policies and
procedures.

16. Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision which was determined to be void, illegal, or unenforceable had not
been contained herein.

17. Other Provisions. By signing this letter, you acknowledge that the terms
described in this letter set forth the entire understanding between the parties
concerning the terms of your employment and supersede all prior representations,
understandings and agreements, either oral or in writing, between you and the
Company with respect to the terms of your employment by the Company and all such
prior representations, understandings and agreements, both oral and written, are
hereby terminated. However, nothing in this paragraph is intended to, nor does
it, affect additional written agreements entered into by the parties
contemporaneous with or subsequent to this agreement, including, without
limitation, the Trade Secrets/Confidentiality Agreement referenced herein.
Nothing in this letter constitutes a guarantee of employment for any period of
time, nor does it limit your right, or the right of the Company to end your
employment with the Company at any time, for any reason. No term or provision of
this letter may be amended, waived, released, discharged or modified except in
writing, signed by you and an authorized officer of the Company.

Kevin, we are excited to have you join our senior leadership team. Please
acknowledge your acceptance of this offer of employment on the terms indicated
by signing the enclosed copy of this letter and returning it to me as soon as
possible.

Sincerely,

BJ’s Restaurants, Inc.

 

 

    

 

   Greg Trojan, President and CEO      Date   

I accept the above offer of employment with BJ’s Restaurants, Inc. on the terms
and conditions described in this Agreement.

 

 

    

 

   Kevin Mayer      Date   

 

LOGO [g786519snap3_0004.jpg]